Citation Nr: 1500823	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes planus for the period prior to July 13, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for right foot pes planus for the period from July 13, 2012.

3.  Entitlement to an evaluation in excess of 10 percent for left foot pes planus for the period from July 13, 2012.

4.  Entitlement to a temporary total rating following foot surgery in June 2010, pursuant to the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional office (RO) in St. Louis, Missouri.  An October 2010 rating decision denied a temporary total rating based on convalescence, and an April 2011 rating decision denied an increased rating for bilateral pes planus, which was evaluated as noncompensably disabling.  In a September 2012 rating decision, the RO granted separate ratings for the Veteran's pes planus, assigned each foot a 10 percent evaluation, effective July 13, 2012.  Thus, the issues have been characterized to reflect this procedural history.

The Veteran testified before a decision review officer (DRO) at the RO in May 2012, and before the undersigned Veterans Law Judge (VLJ) via videoconference in June 2014.  Transcripts of both hearings are associated with the record.


FINDINGS OF FACT

1.  For the entire appellate period bilateral pes planus was manifested by moderate disability of each foot.

2.  Following surgical procedures in June 2010, the Veteran's service-connected bilateral foot disability required a period of convalescence in excess of 30 days.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for a 10 percent evaluation, but no higher, for right foot pes planus have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2014).

2.  For the entire appellate period, the criteria for a 10 percent evaluation, but no higher, for left foot pes planus have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2014).

3.  The criteria for a temporary total rating for the Veteran's pes planus following surgery in June 2010 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A July 2010 preadjudicatory letter advised the Veteran of the evidence necessary to support claims for increased ratings and temporary total ratings.  She was provided with information regarding the allocation of duties between herself and VA.  She was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of her claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, private and VA treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board notes that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As noted above, the appellant also was afforded hearings before a DRO and the undersigned VLJ, during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and the VLJ fully explained the issues on appeal during the hearing and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Evaluation of Pes Planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the Board has concluded that the Veteran's pes planus disability has not significantly changed and that a uniform evaluation is warranted for the entire period considered.
In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

By way of history, service connection was established for bilateral pes planus in a March 2002 rating decision, as secondary to an irregular gait caused by the service-connected ankle disability.  In June 2010, the Veteran filed a claim for an increased evaluation. 

A June 2010 record from the Veteran's private podiatrist indicates that the Veteran had multiple painful forefoot problems, and that she sought surgical correction.  The provider described pinched calluses at each hallux, secondary to hallux abductus interphalangeus deformity; painful hammertoe deformity of the fifth toes; claw toe deformity of the right third toe; and painful calluses under the nucleated hyperkeratotic lesions under the fifth metatarsal heads.  

A subsequent June 2010 statement by the podiatrist indicated that the Veteran was to have surgery later that month, and would need to be off work and completely non weight bearing for six to eight weeks.  

The Veteran underwent various procedures on her feet on June 18, 2010.  She was released to return to work with restrictions effective July 26, 2010.

On VA examination in August 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran had undergone recent surgery.  The Veteran reported that her current symptoms included pain, fatigability, stiffness, and swelling.  She indicated that she had custom orthotics.  She stated that she had missed about six weeks of work and that she had been unable to travel for work since her surgery.  Physical examination revealed no instability or weakness.  There was tenderness to palpation along the bottom of the heel and forefoot.  Alignment of the Achilles tendon was good.  The assessment was bilateral flat feet with postoperative osteotomies.  

In October 2010, the Veteran's podiatrist stated that he had first seen the Veteran in June 2010.  He noted that the Veteran had pes planus deformity that signified that her feet did not work well from a mechanical standpoint.  He stated that this fact initiated her current problem, which was complaints of pinch callous of both great toes with hallux abductus interphalangeus deformity, claw toe deformity of the third right toe, hammer toe deformity of the bilateral fifth toes, and plantar flexed and rotated fifth metatarsal heads bilaterally.  He described the surgery he conducted in June 2010.  He stated that the Veteran's condition resulted from structural and functional abnormalities of the affected feet.  

In April 2011, the private podiatrist stated that the Veteran had moderate flat foot deformity that consisted of a line of weight bearing medial to the great toe, valgus position of the heel on stance, medial displacement of the Achilles tendon, and pain over the tuberosity of the navicular secondary to posterior tibial tendonitis.  

On VA examination in July 2012, the diagnoses were pes planus, hammertoes, and strain of both feet.  The Veteran's history was reviewed.  The examiner concluded that the severity of the disability was moderate.  He noted that the Veteran wore arch supports most days of the week.  He noted the Veteran's report that walking was limited to two blocks with standing limited to five minutes.  Physical examination revealed pain accentuated on  use.  He noted pain accentuated on manipulation of the left foot.  There was no indication of swelling on use.  There were no characteristic calluses.  The examiner stated that there was no extreme tenderness of the plantar surface of the feet.  Longitudinal arch height was decreased on weight bearing.  There was no evidence of marked deformity of the foot, no marked pronation of the foot.  The weight bearing line was not over or medial to the great toe.  There was no inward bowing of the Achilles tendon and no marked inward displacement of the Achilles tendon.  

During her June 2014 hearing, the Veteran described the symptoms relating to her feet.  She stated that she had difficulty with daily activities at home and at work.  She noted that she traveled for work, but was not able to do so during her convalescence.  She described the medications she took in effort to alleviate her foot pain, and indicted that she had orthotics and special shoes.  She maintained that following her surgery, she had been out of work for more than 30 days, and that the surgery was in fact related to her service-connected pes planus.  She stated that she was in a soft cast for about a month and in surgical boots for six to eight weeks.  She related that she was off work through July 30, 2010 and then was on light duty.  In all, she maintained that she was "laid up" for a period of three months.  

The Veteran's bilateral foot disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flatfoot or pes planus.  A noncompensable evaluation is assigned where pes planus is mild, with symptoms relieved by built-up shoes or arch support.  A 10 percent evaluation is assignable for moderate bilateral or unilateral flatfoot with weight-bearing over or medial to the great toe, with inward bowing of the tendo achillis and pain on manipulation and use of the feet.  Where flatfoot is severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent evaluation is warranted if it is bilateral.  For pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, assignment of a 50 percent rating is warranted. 

Alternatively, other foot injuries are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows a 10 percent evaluation for moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  Separate ratings for each foot are available. 

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA  adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As noted in the introduction, the RO granted separate 10 percent ratings for each foot effective July 13, 2012; a noncompensable evaluation was continued for the period prior to July 13, 2012.  Initially, the Board notes that the DRO assigned these separate 10 percent ratings under Diagnostic Code 5276, which clearly indicates that a 10 percent evaluation is assigned for bilateral or unilateral flatfoot that meets the stated criteria.  While the Veteran's foot disability meets the criteria stated for a 10 percent evaluation, separate 10 percent evaluations are not assignable under this diagnostic code.  To assign two ratings under that code would be impermissible pyramiding, in that the single rating contemplates the bilateral disability. Therefore, the separate ratings assigned by the RO effective in July 2012 are contrary to law.

The Board further notes that the medical evidence does not support the assignment of the next higher, 30 percent, evaluation for bilateral flatfoot, which contemplates severe disability with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  While the most recent examination in July 2012 revealed pain accentuated on use bilaterally and pain accentuated on manipulation of the left foot, there was no indication of swelling on use or characteristic callosities, and no provider or examiner has indicated that the disability is more than moderate.  Notably, these criteria are conjunctive as opposed to disjunctive; thus, all criteria must be met or approximated in order to warrant the higher 30 percent evaluation.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board has determined, however, that for the entire appellate period, 10 percent evaluations are warranted for each foot under the criteria for other foot injuries, as set forth in diagnostic code 5284.  As set forth above, the Veteran's pes planus disability is noted by medical providers to be moderate.  Her statements and testimony, as well as statements from people familiar with her disability, indicate that this disability does interfere with her work and daily activities.  It encompasses more than flat feet, however.  Therefore, it is appropriate to use the more broad category of other foot disability to evaluate this Veteran's disability.  

Based on the evidence, the Board concludes that separate 10 percent evaluations are warranted for each foot, contemplating moderate disability for the entire period on appeal.  In considering whether a higher evaluation is warranted under the criteria for other foot injuries, the medical evidence demonstrates no more than moderate disability.  Even the Veteran's private podiatrist, who has described her various foot abnormalities, stated in April 2011 that the Veteran's flatfoot deformity was moderate.  The Veteran very credibly testified as to her symptoms, which included not being able to walk more than two or three blocks without pain, and the inability to stand for long periods of time.  She is still able to ambulate, and the objective evidence does not show evidence of severe disability.  Therefore, the Board concludes that separate 10 percent evaluations are granted for the period prior to July 2012, and are continued for the period thereafter.   

The Board has also considered whether higher ratings are available under other diagnostic codes applicable to the feet.  As discussed, a higher evaluation is not available under the criteria for flatfoot.  While a higher evaluation is available under the criteria for malunion or nonunion of the tarsal or metatarsal bones, there is no indication of such in the medical evidence; thus, this diagnostic code is inapplicable.  With regard to the criteria for pes cavus, or claw foot, the Board finds that while there is some indication of claw toe in the record, it would not support an evaluation in excess of 10 percent, as only one toe has been involved.  The criteria in DC 5278 for evaluations above 10 percent require involvement of all toes.  That is not the case here.  See June 2010 note regarding claw toe deformity of the right third toe only.  No other diagnostic code applicable to the feet allows higher evaluations than those assigned herein.

The Board observes that the Veteran is competent to report that her disability is worse.  The Board, however, concludes that the more probative evidence consists of that prepared by neutral skilled medical providers, who have stated that the Veteran's foot disability is no more than moderate.  Therefore, the Board concludes that the evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral foot disability with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, she has pain and tenderness, and uses custom orthotics.  The other foot injury category by its general nature contemplates any possible foot symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 20 percent evaluation for left ankle disability, a 10 percent evaluation for right ankle disability, a 10 percent evaluation for lumbosacral strain, a 10 percent evaluation for left knee strain, and a 10 percent evaluation for right knee strain.  The record reflects that the Veteran has at no point during the current appeal indicated that her service-connected foot disabilities result in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's bilateral foot disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Temporary Total Evaluation

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in:

 (1) Surgery necessitating at least one month of convalescence.

 (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).

 3) Immobilization by cast, without surgery, of one major joint or more.

38 C.F.R. § 4.30 (2014).

For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence.  Here, the evidence shows that the Veteran underwent surgery on June 18, 2010 for foot disability that was related to her service-connected pes planus deformity.  Moreover, the podiatrist who conducted this surgery indicated that she was released to return to work with restrictions effective July 26, 2010.  This constitutes a period in excess of 30 days.  

In addition to reviewing the severity of a Veteran's postoperative residuals following surgery, evidence that the Veteran would not return to a state of health sufficient for employment is a factor to be taken into consideration when evaluating a claim under 38 C.F.R. § 4.30.  Felden, 11 Vet. App. at 430-31.  Indeed, under VA regulations, disability compensation is generally based on the level of impairment of a Veteran's earning capacity.  38 C.F.R. §§ 3.321(b)(1), 4.1.  In this case, the private podiatrist initially indicated that the Veteran would need to be off work and completely non weight bearing for six to eight weeks; he subsequently released her to return to work with restrictions effective July 26, 2010.  

Upon resolution of all reasonable doubt in favor the Veteran and based on the evidence demonstrating that she was off work from her surgery on June 18, 2010 until she was released to return to work on July 26, 2010, employment difficulties and indicating severe postoperative residuals following May 2009 surgery, the Board finds that the Veteran has shown that she qualified for a temporary total rating for this period.  


ORDER

For the period prior to July 30, 2012, an evaluation of 10 percent for right foot pes planus is granted, subject to the regulations controlling the payment of monetary benefits.

For the period prior to July 30, 2012, an evaluation of 10 percent for left foot pes planus is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for right foot pes planus is denied.

Entitlement to an evaluation in excess of 10 percent for left foot pes planus is denied.

Entitlement to a temporary total rating following foot surgery in June 2010 is granted.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


